EXHIBIT 10.56

CONFIDENTIAL TREATMENT. THE PORTION OF THIS EXHIBIT THAT HAS BEEN REPLACED WITH
“[*****]” HAS BEEN FILED SEPERATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
AND IS THE SUBJECT OF AN APPLICATION FOR CONFIDENTIAL TREATMENT.

ARIBA, INC. 1999 EQUITY INCENTIVE PLAN:

NOTICE OF STOCK UNIT AWARD

(FY 2012 PERFORMANCE STOCK UNITS)

You have been granted units representing shares of Common Stock of Ariba, Inc.
(the “Company”) on the following terms:

 

Name of Recipient:

   Kent Parker   

Number of Units Granted:

   34,494   

Number of Units at Target:

   34,494   

Number of Units at Maximum:

   68,988   

Date of Grant:

   November 21, 2011   

By accepting this grant, you agree as follows:

 

1. This grant is made under and governed by the Ariba, Inc. 1999 Equity
Incentive Plan (the “Plan”) and the Stock Unit Agreement. The Plan is available
on the Company’s internal web site at http://stock.ariba.com.

 

2. The Company may deliver by email all documents relating to the Plan or this
grant (including, without limitation, prospectuses required by the Securities
and Exchange Commission) and all other documents that the Company is required to
deliver to its security holders (including, without limitation, annual reports
and proxy statements). The Company may also deliver these documents by posting
them on a web site maintained by the Company or by a third party under contract
with the Company. The “Ariba, Inc. 1999 Equity Incentive Plan—Summary and
Prospectus” is available on the Company’s internal web site at
http://stock.ariba.com. If, in the future, the Company posts documents required
by law on a web site, it will notify you by email.

 

3. You have read the Company’s Securities Trading Policy, and you agree to
comply with that policy whenever you acquire or dispose of the Company’s
securities. The Company’s Securities Trading Policy is available on the
Company’s internal web site at http://stock.ariba.com.



--------------------------------------------------------------------------------

RECIPIENT:

 

/s/ Kent Parker

 

2



--------------------------------------------------------------------------------

ARIBA, INC. 1999 EQUITY INCENTIVE PLAN:

STOCK UNIT AGREEMENT

 

Payment for Units

No payment is required for the units that you are receiving.

 

Vesting—General Rules

Your units (or a percentage thereof) will vest after the FY 2012
Performance-Based Vesting Conditions are satisfied, as described below, subject
to any further adjustment based on failure to meet fully the FY 2013 Threshold
Performance Measures, as described below.

 

  No units will vest after your Service (as defined below) has terminated for
any reason, except as set forth in this Agreement or a Severance Agreement
between you and the Company.

 

FY 2012 Performance-Based Vesting Conditions

Subject to any adjustment based on failure to meet fully the FY 2013 Threshold
Performance Measures, the number of your units that vest will be determined on
the basis of Subscription Software Revenue (as defined below) for fiscal year
2012, as calculated pursuant to the following table.

 

FY 2012 Subscription Software Revenue:    Percentage Adjustment of Units
Granted: Less than $[****]M      0% $[****]M    50% $[****]M    75% $[****]M   
100% $[****]M    125%

$[****]M

$[****]M

  

150%

175%

Greater than $[****]    200%

 

  Straight-line interpolation will be used for Subscription Software Revenue
amounts between the increments set forth above.

 

3



--------------------------------------------------------------------------------

FY 2013 Threshold Performance Measures

After the number of units is calculated pursuant to the table above, there may
be a further adjustment to those calculated amounts based on FY 2013
Subscription Software Revenue as described in the table below.

 

   

FY 2013 Subscription

Software Revenue:

    

Percentage of Total Number of

Adjusted Units That Vests:

       Less than [****] percent growth over FY 2012 Subscription Software
Revenue      75% of Performance Adjusted Units calculated above      [****]%
growth over FY 2012 Subscription Software Revenue      100% of the Performance
Adjusted Units calculated above   

 

  Straight-line interpolation will be used for Subscription Software Revenue
amounts between the increments set forth above.

 

Vesting Date

Subject to satisfaction of the FY 2012 Performance-Based Vesting Conditions and
the FY 2013 Threshold Performance Measures specified above, 100% of the units
calculated pursuant to the tables above will vest on November 15, 2013, provided
that your Service is continuous until that date.

 

Adjustment of Performance-Based Vesting Conditions

The Committee, at its sole discretion, may make appropriate adjustments in the
FY 2012 Performance-Based Vesting Conditions and the FY 2013 Threshold
Performance Measures in order to account for extraordinary events, including
(without limitation) acquisitions and other corporate or financial events.

 

Forfeiture

If your Service terminates for any reason other than upon your death or
Disability, then your units will be forfeited to the extent that they have not
vested before the termination date, except as set forth in a Severance Agreement
between you and the Company. This means that any units that have not vested
under this Agreement or a Severance Agreement will immediately be cancelled. You
receive no payment for units that are forfeited.

 

  The Company determines when your Service terminates for this purpose.

 

4



--------------------------------------------------------------------------------

Leaves of Absence and Part-Time Work

For purposes of this grant, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing and if continued crediting of Service is
required by applicable law, the Company’s written leave of absence policy (as in
effect for similarly situated employees) or the terms of your leave. But your
Service terminates when the approved leave ends, unless you immediately return
to active work.

 

  If you go on a leave of absence during a performance period under this award,
the Company may reduce your award based upon the amount of time that you were on
leave, but in no event will the reduced award be smaller than the original award
multiplied by the ratio between time worked and the entire performance period.
Similarly, if you commence working on a part-time basis, then the Company may
reduce your award based on the percentage of time worked as compared to a
full-time employee.

 

Settlement of Units

Each unit will be settled on the first Permissible Trading Day (as defined
below) that occurs on or after the day when the unit vests. However, each unit
must be settled not later than the later of (a) December 15 of the Company’s
fiscal year after the fiscal year in which the unit vests or (b) March 15 of the
calendar year after the calendar year in which the unit vests.

 

  At the time of settlement, you will receive one share of the Company’s Common
Stock for each vested unit.

 

Section 409A

This paragraph applies only if the Company determines that you are a “specified
employee,” as defined in the regulations under Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), at the time of your “separation
from service,” as defined in those regulations. If this paragraph applies, then
any units that otherwise would have been settled during the first six months
following your separation from service will instead be settled during the
seventh month following your separation from service, unless the Company
determines that the settlement of those units is exempt from Section 409A of the
Code.

 

Nature of Units

Your units are mere bookkeeping entries. They represent only the Company’s
unfunded and unsecured promise to issue shares of Common Stock (or distribute
cash) on a future date. As a holder of units, you have no rights other than the
rights of a general creditor of the Company.

 

No Voting Rights or Dividends

Your units carry neither voting rights nor rights to cash dividends. You have no
rights as a stockholder of the Company unless and until your units are settled
by issuing shares of the Company’s Common Stock.

 

5



--------------------------------------------------------------------------------

Units Nontransferable

You may not sell, transfer, assign, pledge or otherwise dispose of any units.
For instance, you may not use your units as security for a loan.

 

Withholding Taxes

No stock certificates or cash will be distributed to you unless you have made
arrangements, as directed by the Company, for the payment of any withholding
taxes that are due as a result of the settlement of this award. At the
discretion of the Company, these arrangements may include (a) payment in cash,
(b) payment from the proceeds of the sale of shares through a Company-approved
broker or (c) withholding shares of Company stock that otherwise would be issued
to you when the units are settled. However, if you are a Company officer subject
to Section 16 of the Securities Exchange Act of 1934, as amended, then your
withholding tax obligations in connection with this award will be satisfied
pursuant to clause (c) of the preceding sentence, unless otherwise determined in
advance by the Committee. The fair market value of these shares, determined as
of the date when taxes otherwise would have been withheld in cash, will be
applied to the withholding taxes.

 

Restrictions on Resale

You agree not to sell any shares at a time when applicable laws, Company
policies or an agreement between the Company and its underwriters prohibit a
sale. This restriction will apply as long as your Service continues and for such
period of time after the termination of your Service as the Company may specify.

 

Employment at Will

Your award or this Agreement does not give you the right to be retained by the
Company or a subsidiary of the Company in any capacity. The Company and its
subsidiaries reserve the right to terminate your Service at any time, with or
without cause.

 

Adjustments

In the event of a stock split, a stock dividend or a similar change in Company
stock, the number of your units will be adjusted accordingly, as the Company may
determine pursuant to the Plan.

 

Effect of Merger

If the Company is a party to a merger, consolidation or reorganization, then
your units will be subject to Section 10.3 of the Plan, provided that any action
taken must either (a) preserve the exemption of your units from Section 409A of
the Code or (b) comply with Section 409A of the Code.

 

Applicable Law

This Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to its choice-of-law provisions).

 

6



--------------------------------------------------------------------------------

The Plan and Prior Agreements

The text of the Plan is incorporated in this Agreement by reference.

 

  The Plan, this Agreement and the Notice of Stock Unit Award constitute the
entire understanding between you and the Company regarding this award. Any prior
agreements, commitments or negotiations concerning this grant are superseded.
However, if you and the Company entered into a Severance Agreement, then that
Severance Agreement is not superseded and will continue to apply as described
below.

 

Amendments

This Agreement may be amended only by another written agreement between the
parties.

 

Interpretation of Severance Agreement

If you and the Company entered into a Severance Agreement, then the vesting
acceleration provisions or vesting continuation provisions (as applicable) of
that Severance Agreement will be applied to this award as follows:

 

  •  

If a Change in Control (as defined in the Severance Agreement) occurs and you
become entitled to accelerated vesting under the Severance Agreement after the
Change in Control but before October 1, 2012, then 200% of the total number of
your granted units will vest immediately. The FY 2012 Performance-Based Vesting
Conditions and the FY 2013 Threshold Performance Measures will be disregarded.

 

  •  

If no Change in Control occurs but you become entitled to accelerated vesting
(or continued vesting during a defined Continuation Period) under the Severance
Agreement before October 1, 2012, then, for the purpose of calculating the
number of units eligible for vesting acceleration or vesting continuation under
the Severance Agreement, the FY 2012 Performance-Based Vesting Conditions will
be deemed to have been met at the 100% award vesting levels defined in the
Subscription Software Revenue table above. The FY 2013 Threshold Performance
Measures will be disregarded.

 

  •  

If you become entitled to accelerated vesting (or continued vesting during a
defined Continuation Period) for any reason under the Severance Agreement after
September 30, 2012, but before October 1, 2013, then, for the purpose of
calculating the number of units eligible for vesting acceleration or vesting
continuation under the Severance Agreement, the actual percentage of the units
calculated pursuant to the Subscription Software Revenue table will be used. The
FY 2013 Threshold Performance Measures will be disregarded.

 

7



--------------------------------------------------------------------------------

  •  

If you become entitled to accelerated vesting (or continued vesting during a
defined Continuation Period) for any reason under the Severance Agreement after
September 30, 2013, for the purpose of calculating the number of units eligible
for vesting acceleration or vesting continuation under the Severance Agreement,
the actual percentage of the units calculated pursuant to the Subscription
Software Revenue table will be used, subject to any adjustment pursuant to the
second table based on failure to meet fully the FY 2013 Threshold Performance
Measures.

 

Acceleration Upon Death or Disability

A number of units determined as follows will immediately vest if you die or
become Disabled.

 

  •  

If you die or become Disabled during your Service before October 1, 2012, then,
for the purposes of calculating the number of units eligible for vesting
acceleration hereunder, the FY 2012 Performance-Based Vesting Conditions will be
deemed to have been met at the 100% award vesting levels defined in the
Subscription Software Revenue table above. The FY 2013 Threshold Performance
Measures will be disregarded.

 

  •  

If you die or become Disabled during your Service after September 30, 2012 but
before October 1, 2013, then, for purposes of calculating the number of units
eligible for vesting acceleration hereunder, the actual percentage of the units
calculated pursuant to the Subscription Software Revenue table above will be
used. The FY 2013 Threshold Performance Measures will be disregarded.

 

  •  

If you die or become Disabled during your Service after September 30, 2013,
then, for purposes of calculating the number of units eligible for vesting
acceleration hereunder, the actual percentage of the units calculated pursuant
to the Subscription Software Revenue table above will be used, subject to any
adjustment pursuant to the failure to meet fully the FY 2013 Threshold
Performance Measures.

Definitions:

 

Committee

“Committee” means the Compensation Committee of the Company’s Board of
Directors.

 

Disability or Disabled

“Disability” or “Disabled” means that you are disabled with the meaning of
Section 409A(a)(2)(C) of the Code.

 

Permissible Trading Day

“Permissible Trading Day” means a day that satisfies each of the following
requirements:

 

  •  

The Nasdaq Global Market is open for trading on that day,

 

8



--------------------------------------------------------------------------------

  •  

You are permitted to sell shares of the Company’s Common Stock on that day
without incurring liability under Section 16(b) of the Securities Exchange Act
of 1934, as amended,

 

  •  

Either (a) you are not in possession of material non-public information that
would make it illegal for you to sell shares of the Company’s Common Stock on
that day under Rule 10b-5 of the Securities and Exchange Commission or (b) the
day you have specified to sell shares of the Company’s Common Stock to be issued
under this Agreement pursuant to a trading plan, approved by the Company’s
Compliance Officer, under Rule 10b5-1 of the Securities and Exchange Commission.

 

  •  

Under the Company’s written Securities Trading Policy, you are permitted to sell
shares of the Company’s Common Stock on that day, and

 

  •  

You are not prohibited from selling shares of the Company’s Common Stock on that
day by a written agreement between you and the Company or a third party.

 

Service

“Service” means service as an employee, consultant or director of the Company or
a subsidiary of the Company.

 

Severance Agreement

“Severance Agreement” means a written agreement, as amended from time to time,
between you and the Company that provides for vesting continuation or vesting
acceleration of Company equity after the end of your Service.

 

Subscription Software Revenue

“Subscription Software Revenue” means subscription software revenue as
determined under U.S. GAAP and published in the Company’s periodic financial
reports.

BY ACCEPTING THIS GRANT, YOU AGREE TO ALL OF THE TERMS AND

CONDITIONS DESCRIBED ABOVE, IN THE PLAN AND IN

THE NOTICE OF STOCK UNIT AWARD.

 

9